DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Office action is in response to the RCE/arguments and remarks, filed on 5/8/2022, in which claim(s) 1-20 is/are presented for further examination.
Claim(s) 1 and 2 has/have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 5/8/2022, has been entered.

Response to Amendments
Applicant’s amendment(s) to claim(s) 1 has/have been accepted.  Support was found in at least [0029], [0034] and [0040] of the specification.
Applicant’s amendment(s) to claim(s) 2 has/have been accepted.  Support was found in at least [0032]-[0034], [0036] and [0044] of the specification.
Note: The examiner requests that applicant cite where in the specification there is support for applicant’s amendment(s)/addition(s).  It will quicken the prosecution if the examiner does not have to search the entire specification to ensure that applicant has not introduced new matter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, filed on 5/8/2022, have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103, see the top to the middle of page 9 of applicant’s remarks, filed on 5/8/2022, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.

Applicant arguments with respect to attacking the references individually in the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103, see the bottom of page 9 to the middle of page 11 of applicant’s remarks, filed on 5/8/2022, have been fully considered but they are not persuasive.
The examiner disagrees.
MPEP 2145(IV) recites:
ARGUING AGAINST REFERENCES INDIVIDUALLY
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).

In the response after final, dated 4/7/2022, applicant argues “…Watanabe does NOT teach storing data pertaining to metadata of a database….” (Emphasis original), see the middle of page 9 of applicant’s remarks, dated 4/7/2022.  If applicant reads the final rejection, dated 1/7/2022, applicant can see that the examiner did not cite Watanabe to disclose that feature (and that Reed was cited for disclosing that feature).  Watanabe to disclose “storing a copy of the one or more objects in each one of the first and second local storages”.  As such, applicant arguing that Watanabe does not disclose metadata is irrelevant when the examiner cited Reed for disclosing that feature.
Additionally, applicant argued that “Reed does NOT teach storing a copy of the one or more objects pertaining to metadata in each of the first and second local storages…” (Emphasis original), see the bottom of page 9 to the top of page 11 of applicant’s remarks, dated 4/7/2022.  Again, Watanabe was cited to disclose “storing a copy of the one or more objects in each one of the first and second local storages”.  Reed was cited to disclose “storing one or more objects in each one of the first and second local storages for access only by the first and second processing units, respectively, thereby allowing each one of the first and second processing units to access its own copy of the one or more database objects without sharing its own copy with the other one of the first and second processing units”.  Thus, the combination of the references is cited as disclosing the claim limitations and not a single reference and applicant argued.

Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103, see the middle of page 12 to the top of page 13 of applicant’s remarks, filed on 5/8/2022, have been fully considered but they are not persuasive.
Applicant is merely arguing the newly added limitations in the claim that were not previously presented.  The examiner respectfully disagrees.  Please see the corresponding section of the rejection below.  Additionally, applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the reference Watanabe applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding applicant’s arguments that “…Reed [does] NOT teach an object to be provided to at least first and second processing units…”, see the middle of page 13 of applicant’s remarks, filed on 5/8/2022, have been fully considered but they are not persuasive. (Emphasis original).
Applicant has amended claim 1 to recite “is provided” instead of “to be provided”, as such, applicants arguments are moot.  Please see the corresponding section of the rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of US 10,042,907 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they contain similar subject matter.  That is, all the limitation of the instant application are contained in the ‘907 patent.
Application: 16/044,654
Patent: US 10,042,907
1.  A computer-implemented method of providing data objects to a database system that includes multiple processing units in one or more database nodes that each include at least one processor configured to process at least a portion of data for the database system, wherein at least one of the database nodes includes first and second processing units, and first and second local storages that can be accessed only by the first and second processing units, respectively, and wherein the computer-implemented method comprises:

obtaining one or more data objects pertaining to metadata for data stored in a database accessed by the database system, wherein the obtained one or more objects pertaining to the metadata is provided to least the first and second processing units of the at least one database node of the database system for processing one or more database queries of the data stored in the database by the data system;

storing a complete copy of the one or more objects pertaining to the metadata in each one of the first and second local storages for access only by the first and second processing units, respectively, thereby allowing each one of the first and second processing units to access its own copy of the one or more database objects pertaining to the metadata without sharing its own copy with the other one of the first and second processing units; and







accessing by each one of the first and second processing units its respective own copy of the one or more database objects pertaining to the metadata without sharing its own copy with the other one of the first and second processing units to process the one or more database queries of the data stored in the database.


















13.  Same as 1.

20.  Same as 1.
1.  A computer-implemented method of providing data objects to a database system that includes multiple processing units in one or more database nodes that each include at least one processor configured to process at least a portion of data for the database system, wherein at least one of the database nodes includes first and second processing units, and first and second local storages that can be accessed only by the first and second processing units, respectively, and wherein the computer-implemented method comprises:

obtaining one or more data objects, pertaining to metadata describing the organization of data stored in the database system and needed for processing of database queries of the data stored in the database system, to be provided to at least the first and second processing units of the at least one database node of the database system;


storing a copy of the same one or more obtained objects pertaining to the metadata in each one of the first and second local storages for access only by the first and second processing units, respectively, wherein each one of the first and second local storages are partitioned into multiple portions for storing multiple types of database objects pertaining to organization of data stored in the database system, wherein the storing or at least facilitating storage of a copy of the one or more obtained objects stores or at least facilitates storage of the copy of the one or more obtained objects in a respective portion of the first and second local storages corresponding to the type of the one or more obtained objects;

allowing each one of the first and second processing units to access its own copy of the one or more database objects pertaining to the metadata, stored in its respective one of the first and second local storages by searching its own local storage, without sharing its own copy with the other one of the first and second processing units;

allowing each one of the first and second processing units to access its own copy of the one or more database objects pertaining to the metadata, stored in its respective one of the first and second local storages by searching its own local storage, without accessing data from an external source being external to the database system; and

searching, by each one of the multiple database nodes, its own copy of the one or more database objects pertaining to the metadata needed for processing of the database queries of the data stored in the database system, in response to the database queries of the database.

12.  Same as 1.

18.  Same as 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1, 2, 5-7, 9, 10, 12-14 and 17-20 use one or more of “data objects”, “one or more data objects”, “one or more objects” and/or “one or more database objects”.  From reading the claim(s), it would seem that all of the aforementioned terms are referring to the same thing; however, different terms are used.  This confusion resulting in the claim(s) being indefinite and, thus, being rejected as such.
Note: To overcome the rejection(s), it is suggested that applicant pick a term and amend the other terms in the claim(s) to conform with that term.  “Data objects” appears first in the claim(s) in the preamble of the independent claim(s).
Claim(s) 2-12 and 14-19 inherit(s) the deficiencies of the claim it/they depend(s) from.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-6 and 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed et al., US 7,174,553 B1 (hereinafter “Reed”) in view of Ryu et al., US 2011/0252065 A1 (hereinafter “Ryu”) in further view of Shoens, US 2013/0325824 A1 (hereinafter “Shoens”).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1
Reed discloses a computer-implemented method of providing data objects to a database system that includes multiple processing units in one or more database nodes (Reed, Col. 2, lines 10-34, see processing modules, where each processing module (105) and its corresponding data-storage facility (110) is being interpreted as a “database node”; and Reed, Fig. 1, see processing modules (105) and data storage (110)) that each include at least one processor (Reed, Col. 6, lines 53-67, see each computer includes one or more processors) configured to process at least a portion of data for the database system (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database), wherein at least one of the database nodes includes first and second processing units (Reed, Fig. 1, see processing  modules (1051) and (1052)), and first and second local storages that can be accessed only by the first and second processing units, respectively (Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively), and wherein the computer-implemented method comprises:

storing one or more objects in each one of the first and second local storages for access only by the first and second processing units, respectively, thereby allowing each one of the first and second processing units to access its own copy of the one or more database objects without sharing its own copy with the other one of the first and second processing units (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively); and
accessing by each one of the first and second processing units its respective own copy of the one or more database objects pertaining to the metadata without sharing its own copy with the other one of the first and second processing units to process the one or more database queries of the data stored in the database (Reed, Col. 3, line 30-Col. 4, line 18, see running multiple pipelines to access the databases; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively; Note: Using the broadest reasonable interpretation, “to process the one or more database queries of the data stored in the database” can be read as intended use [i.e., something that may or may not happen in the future] and, as such, need not actually occur to fulfill the claim language.  It is suggested that applicant amend the claim to recite “in processing the one or more database queries of the data stored in the database” (or similar language of applicant’s own choosing), which requires the use of the objects in processing the database queries).
On the other hand, Ryu discloses obtaining one or more data objects pertaining to metadata for data stored in a database accessed by the database system, wherein the obtained one or more objects pertaining to the metadata is provided to at least the first and second processing units of the at least one database node of the database system for processing one or more database queries of the data stored in the database by the database system (Ryu, [0057], see the feature metadata index 210 stored using a dedicated storage structure which is suitable for each feature metadata and where the semantic entity metadata index 220 and the semantic relation metadata index 230 are stored and used based on an embedded database; and Ryu, [0128], see using semantic metadata and a previously defined associative search structure to produce a search result for the search query in operation 1020 such that a final search target object is obtained with respect to the semantic metadata and the input search query, wherein the semantic metadata is stored in conformity with a semantic index configuration which includes a feature metadata index including feature metadata used to identify a specific object, a semantic entity metadata index to indicate a semantic entity corresponding to the feature metadata, and a semantic relation metadata index to indicate a relation between the semantic entities).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Ryu’s teachings to Reed’s system.  A skilled artisan would have been motivated to do so in order to more efficiently search when various types of data are searched for and the exact indexed keywords for the desired content is not known, see Ryu, [0006].  In addition, both/all of the references (Reed and Ryu) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as processing data.  This close relation between/among the references highly suggests an expectation of success.
On the other hand, Shoens discloses storing a complete copy of the one or more objects (Shoens, [0028], see copying the entire contents of a file system to a replica file system, the replica file system may also include various types of metadata and the like, including, for example, the file tree structure, space allocation information, etc.).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Shoens’s teachings to the combination of Reed and Ryu.  A skilled artisan would have been motivated to do so in order to decrease redundancies and inefficiencies, see Shoens, [0030].  In addition, both/all of the references (Reed, Ryu and Shoens) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as processing data.  This close relation between/among the references highly suggests an expectation of success.
Note: Applicant may be able to negate this/these rejection(s) by further defining how the metadata is used to process the database queries.

Claim 2
With respect to claim 2, the combination of Reed, Ryu and Shoens discloses wherein the storing of the entire copy of the one or more objects in each one of the first and second local storages for access only the first and second processing units, respectively, also allows each one of the first and second processing units to access its own copy of the one or more database objects without accessing data from an external source being external to the database system (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively).

Claim 3
With respect to claim 3, the combination of Reed, Ryu and Shoens discloses wherein the external source can be accessed by the database system via a computer network (Reed, Col. 2, lines 36-44, see network).

Claim 4
With respect to claim 4, the combination of Reed, Ryu and Shoens discloses wherein the computer network is one of the following: the Internet, a public network, a computer network that is not secured (Reed, Col. 2, lines 36-44, see network).

Claim 5
With respect to claim 5, the combination of Reed, Ryu and Shoens discloses wherein at least one of the first and second local storages includes a local unhashed dictionary repository that can be searched by each one of the multiple database nodes to retrieve the one or more objects (Reed, Col. 2, lines 21-35, see parsing engine, the database management component and the processing modules).

Claim 6
With respect to claim 6, the combination of Reed, Ryu and Shoens discloses wherein the local unhashed dictionary repository is partitioned into multiple portions for storing multiple types of the one or more database objects (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Col. 2, lines 46-49).

Claim 9
With respect to claim 9, the combination of Reed, Ryu and Shoens discloses wherein the obtaining of the one or more data objects pertaining to metadata associated with the database system comprises:
receiving a database request that includes the one or more database objects (Reed, Col. 2, lines 36-44, see receiving SQL queries), and
wherein the facilitating of the storage of the copy of the one or more objects in each one of the first and second local storages for access only the first and second processing units comprises:
storing the one or more objects in each of respective local unhashed dictionary repositories of the processing units that can be searched by each one of the processing units to retrieve the one or more objects in response to a database request requiring the one or more database objects (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively).

Claim 10
With respect to claim 10, the combination of Reed, Ryu and Shoens discloses wherein the database request includes a Structured Query Language (SQL) registration request or command that can be input by a user of the database system, and wherein the database request requiring the one or more database objects is a SQL list registered data that can be input by a user of the database system (Reed, Col. 2, lines 36-49, see receiving SQL queries).

Claim 11
With respect to claim 11, the combination of Reed, Ryu and Shoens discloses wherein the database nodes are shared nothing database nodes arranged not to share access to data (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively).

Claim 12
With respect to claim 12, the combination of Reed, Ryu and Shoens discloses wherein the computer- implemented method further comprises:
determining, at the first processing unit, to access the one or more data objects (Reed, Col. 2, lines 36-44);
looking up the one or more objects, by the first processing unit, a first local storage of the local storages designated for access only by the first database node (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively);
thereafter, accessing by the processing unit, the first local storage to retrieve the one or more data objects for processing data associated with the database system (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively).

Claim(s) 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed in view of Ryu in further view of Shoens in further view of Webster et al., US 2011/0224953 A1 (hereinafter “Webster”).

Claim 7
Claim 7 incorporates all of the limitations above of claim 1 above.
On the other hand, Webster discloses wherein the one or more data objects include one or more eXtensible Markup Language (XML) objects or XML data (Webster, [0043], see XML data objects).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Webster’s teachings to the combination of Reed, Ryu and Shoens.  A skilled artisan would have been motivated to do so in order to improve accuracy, reliability and efficiency, see Webster, Abstract.  In addition, both/all of the references (Reed, Ryu, Shoens and Webster) disclose features that are directed to analogous art and they are directed to the same field of endeavor, such as the use of multiple threads to process data.  This close relation between/among the references highly suggests an expectation of success.

Claim 8
With respect to claim 8, the combination of Reed, Ryu, Shoens and Webster discloses wherein the one or more eXtensible Markup Language (XML) objects include at least one of: one or more XML schema (Webster, [0043], see XML schema), one or more eXtensible Stylesheet Language Transformation (XSLT) stylesheet, and one or more XQuery modules.

Claim(s) 13-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reed in view of Shoens.

Claims 13 and 20
Reed discloses an apparatus that includes one or more processors (Reed, Col. 6, lines 53-67, see each computer includes one or more processors) configured to:
obtain one or more data objects, pertaining to metadata for data associated with the database system, to be provided to at least the first and second processing units of the at least one database node of the database system (Reed, Col. 6, lines 19-52, see, in the example, reading in the data object from table table1 indicated by “table1.document”); and
store a copy of the one or more objects in each of the first and second local storages for access only by the first and second processing units, respectively, thereby allowing each one of the first and second processing units to access its own copy of the one or more database objects without sharing its own copy with the other one of the first and second processing units (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively); and
access by each one of the first and second processing units its respective own copy of the one or more database objects pertaining to the metadata without sharing its own copy with the other one of the first and second processing units (Reed, Col. 3, line 30-Col. 4, line 18, see running multiple pipelines to access the databases; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively).
On the other hand, Shoens discloses store a copy of the one or more objects pertaining to metadata (Shoens, [0028], see copying the entire contents of a file system to a replica file system, the replica file system may also include various types of metadata and the like, including, for example, the file tree structure, space allocation information, etc.).  See claim 1 above for the motivation to combine.
Claim(s) 20 recite(s) similar limitations to claim 13 and is/are rejected under the same rationale.
With respect to claim 20, Reed discloses a non-transitory computer readable storage medium storing at least computer executable code configured to provide data objects to a database system (Reed Col. 7, lines 1-19, see memory).

Claim 14
With respect to claim 14, the combination of Reed and Shoens discloses wherein the facilitating of the storage of the copy of the one or more objects in each one of the first and second local storages for access only the first and second processing units, respectively, also allows each one of the first and second processing units to access its own copy of the one or more database objects without accessing data from an external source being external to the database system (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Fig. 1, see data storages (1101) and (1102) are connected only to processing modules (1051) and (1052), respectively).

Claim 15
With respect to claim 15, the combination of Reed and Shoens discloses wherein the external source can be accessed by the database system via a computer network (Reed, Col. 2, lines 36-44, see network).

Claim 16
With respect to claim 16, the combination of Reed and Shoens discloses wherein the computer network is one of the following: the Internet, a public network, a computer network that is not secured (Reed, Col. 2, lines 36-44, see network).

Claims 17 and 18
With respect to claims 17 and 18, the combination of Reed and Shoens discloses wherein at least one of the first and second local storages includes a local unhashed dictionary repository that can be searched by each one of the multiple database nodes to retrieve the one or more objects (Reed, Col. 2, lines 21-35, see parsing engine, the database management component and the processing modules).

Claim 19
With respect to claim 19, the combination of Reed and Shoens discloses wherein the local unhashed dictionary repository is partitioned into multiple portions for storing multiple types of the one or more database objects (Reed, Col. 2, lines 10-34, see each processing module manages a portion of a database [i.e., only the portion in the corresponding data storage]; and Reed, Col. 2, lines 46-49).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
– Fitzgerald et al., 9,086,917, for registering and accessing virtual systems for use in a managed system; and
– Frondozo et al., 2006/0106898, for storing and using metadata in multiple storage locations.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUBERT G CHEUNG whose telephone number is (571) 270-1396. The examiner can normally be reached M-R 8:00A-5:00P EST; alt. F 8:00A-4:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Examiner: Hubert Cheung
/Hubert Cheung/Assistant Examiner, Art Unit 2152Date: June 21, 2022


/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152